DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Saeki, Saeki in view of Autery, and Saeki in view of Oomori presented in the non-final office action dated Oct. 15, 2021 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Dec. 3, 2021.
Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2009/0183527).
Regarding claim 1, Chang (Figs. 1-6, [0004] and [0018]-[0024]) discloses an apparatus comprising a molds for molding.  Chang discloses a first mold (either “first mold die 10” or “second mold die 20”) having a first surface.  Chang discloses the first surface comprising a molding portion (“molding surface 12” or “molding surface 22”) and a grooved alignment portion (“first cavity 11” or “second cavity 21”) extending around the molding portion.  Chang discloses a second mold (“interjacent mold die 30”) having a second surface, where the second surface comprises a molding portion (“molding surface 34” or “molding surface 33”) and a ridged portion (see annotated figure below) on frustoconical end 

    PNG
    media_image1.png
    387
    699
    media_image1.png
    Greyscale

	The Examiner interprets the preamble of the claim specifically, a pair of molds for molding an optical component, as intended use.  Chang in the background of related art discloses [0004]) discloses the die press molding widely used for manufacturing articles, such as vitreous lenses.  Therefore, this suggests the apparatus of Chang is for molding an optical component, such as vitreous lenses, since this is related art.  Alternatively, if it is interpreted the disclosure does not suggest the apparatus of Chang is for molding lenses, it would be obvious to a person having ordinary skill in the art, the apparatus of Chang can mold an optical component, such as a vitreous lens.  
Regarding claim 2, in addition to the rejection of claim 1 above, Chang (Figs. 1-6) discloses both the grooved alignment portions and the ridged alignment portions of the first and second surfaces, respectively rotating about an arbitrary curve.  This provides for the grooved alignment portion and the ridged alignment portion of the first and second surfaces respectively comprise surfaces of revolution.
Regarding claim 3, in addition to the rejection of claims 1 and 2 above, Chang (Figs. 1-6) discloses the first surface comprising a grooved alignment portion (“first cavity 11” or “second cavity 21”) comprises a concave truncated conical surface (“first section 111” or “first surface 211” and the 
Regarding claim 4, in addition to the rejection of claim 1 above, Chang (Figs. 1-6 and annotated Figures in claim 1 rejection) discloses the grooved alignment portion of the first surface (“first cavity 11” or “second cavity 21”) surrounding the molding portion of the first surface is axially symmetrically about a first axis and the ridged alignment portion of the second surface is axially symmetrical about the first axis.
Regarding claim 5, in addition to the rejection of claim 1 above, Chang (Figs. 1-6) discloses the molding portions include concave surfaces rotating about an arbitrary curve, this provides for the molding portions of the first and second surfaces comprise concave surfaces of revolution.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2009/0183527) as applied to claim 1 above, and further in view of Autery et al. (US 2004/0206121).
Regarding claims 7-8, as discussed in the rejection of claim 2 above, Chang (Figs. 1-6) discloses both the grooved alignment portions and the ridged alignment portions of the first and second surfaces, respectively rotating about an arbitrary curve.  This provides for the grooved alignment portion and the ridged alignment portion of the first and second surfaces respectively comprise surfaces of revolution, as claimed in claim 8.  Chang fails to disclose diamond turned surfaces for the mold.  However, Autery ([0009] and [0069]) discloses it is known in the art to machine all critical surfaces of the mold including the lens faces, lens edges, tapers, and shoulder by a diamond point turning (DPT) lathe.  Based on the disclosure of Chang that the grooved and ridged alignment portions of first and second surfaces provide for alignment and the additional teachings of Autery, it would be obvious to a person having ordinary skill in the art, the grooved and ridged alignment portions of the first and second surfaces as critical surfaces of the mold of Chang, since they are used for alignment, and it would be obvious to a person having ordinary skill in the art to machine the critical surfaces of the mold, such as the grooved and .
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2009/0183527).
Regarding claim 9, in addition to the rejection of claim 1 above, Chang discloses a mold support (“sleeve 40”) for supporting the first and second molds such that the first and second surfaces are facing each other and further discloses applying a pressure the first mold (either “first mold die 10” or “second mold die 20”) to move the second mold die 20 and the second mold (“interjacent mold die 30”).  Chang for this embodiment fails to disclose a press apparatus for pressing the first and second molds against each other, but Chang (Fig. 7 and [0005]) discloses a pressing mechanism 7 for pressing the second mold die to move the second mold die towards the first mold die.  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus of Chang to perform the pressing, to further include a pressing mechanism for pressing the first and second molds against each other.  -
Regarding claim 10, in addition to the rejection of claims 1 and 9 above, Chang (Figs. 1-6) discloses both the grooved alignment portions and the ridged alignment portions of the first and second surfaces, respectively rotating about an arbitrary curve.  This provides for the grooved alignment portion and the ridged alignment portion of the first and second surfaces respectively comprise surfaces of revolution.
Regarding claim 11, in addition to the rejection of claims 1 and 9 above, Chang (Figs. 1-6) discloses the first surface comprising a grooved alignment portion (“first cavity 11” or “second cavity 21”) comprises a concave truncated conical surface (“first section 111” or “first surface 211” and the 
Regarding claim 12, in addition to the rejection of claims 1 and 9 above, Chang (Figs. 1-6 and annotated Figures in claim 1 rejection) discloses the grooved alignment portion of the first surface (“first cavity 11” or “second cavity 21”) surrounding the molding portion of the first surface is axially symmetrically about a first axis and the ridged alignment portion of the second surface is axially symmetrical about the first axis.
Regarding claim 13, in addition to the rejection of claims 1 and 9 above, Chang (Figs. 1-6) discloses the molding portions include concave surfaces rotating about an arbitrary curve, this provides for the molding portions of the first and second surfaces comprise concave surfaces of revolution.  
Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2009/0183527) as applied to claims 1 and 9 above, and further in view of Oomori et al. (US 2020/0247703 – hereinafter Oomori).
Regarding claims 6 and 14-15, Chang fails to disclose the molding portions of the first and second surfaces comprise aspheric surfaces.  However, Oomori (Figs. 6C and 6D, [0023]-[0026] and [0046]) discloses a lens body formed by a first and second mold (210,220) having concave molding surfaces to form a lens 500 having a first and second aspherical convex shape.  Both Chang and Oomori provide for molding concave molding surfaces, and based on the additional teaching by Oomori that first and second concave molding surfaces can provide for a lens having a first and second aspherical concave shape, it would be obvious to a person having ordinary skill in the art, the apparatus of Chang could be modified to provide for molding portions of the first and second surfaces to comprise aspheric surfaces for molding a lens comprising a first and second aspherical convex shape, as claimed in claims 6 and 14.  The concave aspheric surfaces provided by the combination of Chang in view of Oomori also provide for .
Claims 1-2, 4-6, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2003/0033833A1).
Regarding claim 1, Fujimoto (Figs. 9 and 10, [0001], and [0059]-[0061[) discloses a press apparatus for molding glass optical elements, such as an optical lens.  Fujimoto discloses the apparatus comprising a first mold (“lower mold 804”) having a first surface comprising molding portions on mold members 814 for molding a first optical surface of optical components and grooves extending around the molding portions and discloses a second mold (“upper mold 802”) having a second surface and sleeves 816 for to prevent axial offset between the upper and lower molding surfaces.  While Fujimoto fails to explicitly state the grooves extending around the molding portions are grooved alignment portions and the sleeves 816 as ridged alignment portions, with the disclosure by Fujimoto, specifically illustrating the sleeve protrudes and contacts the grooves extending around molding portions, it would be obvious to a person having ordinary skill in the art, the grooves extending around the molding portions as grooved alignment portions and the sleeves as ridged alignment portions for alignment with the first mold via contact with the grooved alignment portion of the first surface of the first mold.  
Regarding claim 9, in addition to the rejection of claim 1 above.  Fujimoto (Figs. 9 and 10 and [0059]-[0061] and [0004], [0068] and Figs. 1 and 12) further discloses a mold support comprising upper and lower shafts 806,814 with supporting members for supporting the first and second molds (i.e. upper and lower molds 802,804) and Fujimoto discloses drives shafts with an AC servo motor and motor mechanisms.  Based on the additional teachings of Fujimoto, it would be obvious to a person having ordinary skill in the art, the apparatus of Fujimoto further comprising a press apparatus for pressing the first and second molds against each other.
Regarding claims 2 and 10, as discussed in the rejection of claims 1 and 9 above, Fujimoto (Figs. 9 and 10 and [0059]-[0061]) discloses the grooves extending around the molding portions as grooved alignment portions and the sleeves as ridged alignment portions for alignment with the first mold via contact with the grooved alignment portion of the first surface of the first mold.  Therefore based on the disclosure of Fujimoto, it would be obvious to a person having ordinary skill in the art, both the grooved alignment portions and the ridged alignment portions of the first and second surfaces, respectively rotating about an arbitrary curve, and therefore, provides for the grooved alignment portion and the ridged alignment portion of the first and second surfaces respectively comprise surfaces of revolution.
Regarding claims 4 and 12, as discussed in the rejection of claims 1 and 9 above, Fujimoto (Figs. 9 and 10 and [0059]-[0061]) discloses the grooved alignment portion of the first surface surrounding the molding portion of the first surface is axially symmetrically about a first axis and the ridged alignment portion of the second surface (“sleeves 816”)  is axially symmetrical about the first axis.
Regarding claims 5 and 13, in addition to the rejection of claims 1 and 9 above, since Fujimoto (Figs. 9 and 10) discloses the molding portions include concave surfaces rotating about an arbitrary curve, this provides for first and second surfaces comprise concave surfaces of revolution.
Regarding claims 6 and 14-15, in addition to the rejection of claims 1 and 9 above, Fujimoto ([0060]) discloses an example where a biconvex lens can have a spherical surface and the other surface is aspheric.  While Fujimoto fails to specifically disclose both the first and second surfaces comprise aspheric surfaces, it would be obvious to a person having ordinary skill in the art to try forming a biconvex lens with both surfaces as spherical or both surfaces aspherical, since it has been taught by Fujimoto lenses having aspherical and spherical surfaces.  With the obvious to try both surfaces of the biconvex lens as aspherical, it would be obvious to a person having ordinary skill in the art, the molding portions of the first and second surfaces comprise concave surfaces, as claimed in claims 6 and 14, and .  
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2003/0033833A1) as applied to claim 1 above, and further in view of Saeki et al. (US 2007/0212438).
Regarding claims 21 and 22, Fujimoto fails to disclose the grooved alignment portion has a triangular cross-section and the ridged alignment portion has a triangular cross-section matching the triangular cross-section of the grooved alignment portion.  However, Saeki (Figures 3B1, 3B2, [0014], and [0079]) discloses centering means, such as convex tapered surface extending from a trunk mold coaxially with an upper mold and a tapered concave surface surrounding a lower mold.  The trunk mold of Saeki performs the same function as the ridged alignment portion as Fujimoto and the tapered surface has a triangular/V-shaped like cross-section and the concave tapered portion of Saeki performs the same function as the grooved alignment portion of Fujimoto and is matched to the convex tapered portion.  Therefore, based on the additional teachings of Saeki, it would be obvious to a person having ordinary skill in the art, to change the shape of the grooved and ridged alignment portions of Fujimoto as long as the shapes are matched for alignment and it would be obvious to a person having ordinary skill in the art the grooved alignment portion could be tapered to have a triangular/V-shaped cross-section and the ridged alignment portion to have a matching triangular cross-section to align the first and second molds of Fujimoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741